The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 7, 22-23 are canceled.  Claims 1-2, 4-6, 8-21 are pending and under consideration.

Priority:  This application is a 371 of PCT/US18/56336, filed October 17, 2018, which claims benefit of provisional applications 62/573522, filed October 17, 2017, and 62/636722, filed February 28, 2018.

Claim Objections
Claim 20 is objected to because of the following informalities:  the term “CAG” should be spelled out in the full the first time that it is recited in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites geranylgeranyl pyrophosphate (GPP) or an analogue thereof.  It is unclear what an analogue of GPP is; further clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cremers et al. (1994 The Journal of Biological Chemistry 269(3):  2111-2117) in view of Vasireddy et al. (2013 PLoS ONE 8(5):  e61396, 13 pages), and evidenced by Zahraoui et al. (1989 The Journal of Biological Chemistry 264(21):  12394-12401).  Cremers et al. disclose Rab escort proteins (REPs) bind to Rab proteins and remain bound during and after attachment of a geranylgeranyl (GG) group by the catalytic component of the Rab GG transferase (Rab GGTase); transfer of the GG group is absolutely dependent on the participation of a REP (p. 2111).  Cremers et al. disclose REP-1 binds to the Rab protein and presents it to the catalytic component, thereby facilitating transfer of the GG group (p. 2111).  
Cremers et al. disclose an assay comprising bringing together or mixing Rab GGTase with geranylgeranyl pyrophosphate (GGPP), either REP1 or REP2, and a Rab protein (p. 2112).  When the Rab protein is Rab6, the geranylgeranylation of Rab6 can be monitored (p. 2114, also Fig. 6).  Cremers et al. disclose recombinant REP1 is used in all experiments (p. 2112) and the Rab6 used in all experiments is greater than 95% pure as judged by SDS-PAGE (p. 2112).  Cremers et al. disclose that the Rab6 assays contain 30 ng of Rab GGTase in a 50 μL volume, along with 0.5, 1.0, 1.5, 2.0, or 2.5 μM Rab6 (p. 2114, also Fig. 6).  The activity of Rab GGTase in the presence of REP1 can be compared to the activity of the transferase in the absence of REP1 (p. 2114, also Fig. 3).  Cremers et al. disclose measuring the amount of geranylgeranyl pyrophosphate transferred to the Rab proteins (p. 2112).  Cremers et al. disclose the human Rab6 protein is obtained from Zahraoui et al. (p. 2112), where the human Rab6 protein disclosed in Zahraoui et al. comprises the amino acid sequence (p. 12396, also Fig. 1) identified as Rab6a in the instant specification (instant SEQ ID NO: 1).  Thus, the Rab6 protein in the assay of Cremers et al. can be deemed to be Rab6a protein.  Cremers et al. do not teach that the recombinant REP1 used in the assay of produced by expression from an AAV vector as recited in instant claim 1.
Vasireddy et al. disclose an assay comprising REP1 expressed from a recombinant AAV vector comprising the full length human REP1 cDNA (see at least p. 1-12, especially p. 2-4).  Vasireddy et al. disclose expressing the REP1 in cells and determining REP1 function by bringing together the harvested and isolated cytosolic fractions of cells in an assay comprising Rab GGTase, geranylgeranyl pyrophosphate, and a recombinant Rab(27) protein, where the incorporation of radiolabeled prenyl groups into the Rab protein is measured (at least p. 2-8).  Vasireddy et al. disclose providing the recombinant AAV vector comprising the full length human REP1 cDNA at a multiplicity of infection (MOI) of 2 x 105 (at least p. 3-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method for determining an activity of REP1 comprising the steps:  (a) contacting a REP1 protein with a Rab6a protein, Rab GGTase, and a lipid donor substrate (i.e. geranylgeranyl pyrophosphate) to produce a lipidated Rab6a, wherein an AAV vector comprises a sequence encoding the REP1 protein (AAV-REP1), wherein the AAV-REP1 vector is provided in a multiplicity of infection (MOI) of at least 5000 genome copies per cell (gc/cell), and wherein the REP1 protein is expressed in a cell; and (b) detecting the lipidated Rab6a (instant claim 1).  The motivation to do so is given by the prior art.  Cremers et al. disclose an assay comprising bringing together or mixing Rab GGTase with geranylgeranyl pyrophosphate, REP1, and Rab6a protein to monitor the ability of Rab GGTase to attach GG groups to Rab6a proteins by REP1.  Vasireddy et al. disclose the REP1 protein source in a prenylation assay can be produced by expression from a recombinant AAV vector comprising full length human REP1 cDNA in cells where the AAV vector is provided at a MOI of 2 x 105, and where the lipidated Rab protein is detected. Therefore, one of ordinary skill would have reasonable motivation to incorporate the recombinant REP1 protein expressed from a recombinant AAV vector comprising full length human REP1 cDNA in cells where the AAV vector is provided at a MOI of 2 x 105 as disclosed in the Vasireddy et al. for the recombinant REP1 in the assay of Cremers et al. to arrive at the claimed method because REP1 from any source would be obvious to use in an assay comprising Rab GGTase, geranylgeranyl pyrophosphate, REP1, and Rab6a protein to monitor the ability of Rab GGTase to attach GG groups to Rab6a proteins by REP1.  Alternatively, it would have been obvious to incorporate the Rab6a protein disclosed in Cremers et al. for the Rab(27) protein in the assay of Vasireddy et al. to arrive at the claimed method because another Rab protein that can receive a GG group facilitated by REP1 would be obvious to use in a prenylation assay comprising Rab GGTase, geranylgeranyl pyrophosphate, REP1, and a Rab protein to monitor the ability of Rab GGTase to attach GG groups to the Rab protein by REP1.  One of ordinary skill would have a reasonable expectation of success because in vitro prenylation assays comprising Rab GGTase, geranylgeranyl pyrophosphate, REP1 expressed by AAV vectors, and a Rab protein are known in the art.
Regarding instant claim 2, Cremers et al. disclose the Rab GGTase is purified and the Rab6a is >95% pure (as judged b SDS-PAGE (p. 2112).
Regarding instant claim 4, Cremers et al. disclose the lipid donor substrate is geranylgeranyl pyrophosphate (p. 2112) and Vasireddy et al. also disclose the lipid donor substrate is geranylgeranyl pyrophosphate (p. 3-4).
Regarding instant claim 8, Cremers et al. disclose measuring the amount of geranylgeranyl pyrophosphate transferred to the Rab6a protein (p. 2112) and Vasireddy et al. disclose the AAV vector comprising full length human REP1 cDNA is suitable for gene therapy of CHM (choroideremia) (p. 3).
Regarding instant claims 9-13, as noted above, Cremers et al. disclose when the Rab protein is Rab6, the geranylgeranylation of Rab6 can be monitored (p. 2114, also Fig. 6).  Cremers et al. disclose the activity of Rab GGTase in the presence of REP1 can be compared to the activity of the transferase in the absence of REP1 (p. 2114, also Fig. 3).  Vasireddy et al. also disclose prenylation assays using the cytosolic fraction of cells transduced with the AAV vector comprising full length human REP1 cDNA and from untreated cells expressing endogenous REP1 (control) (at least p. 4-11).  Therefore, it would be obvious that comparing two activity levels plotted on the same graph can be interpreted as quantifying an amount of a lipidated Rab6a, and further relative to a control or reference level.  
Regarding instant claim 17, as noted above, Vasireddy et al. disclose the REP1 protein source in a prenylation assay can be produced by expression from a recombinant AAV vector comprising full length human REP1 cDNA in cells where the AAV vector is provided at a MOI of 2 x 105 (p. 3-8).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to one of ordinary skill to arrive at the claimed MOIs by routine optimization because the prior art disclose providing AAV vectors comprising full length human REP1 cDNA in cells at MOIs that are similar to the recited ranges.
Regarding instant claims 14-16, as noted above, Vasireddy et al. disclose the REP1 protein source in a prenylation assay can be produced by expression from a recombinant AAV vector comprising full length human REP1 cDNA in cells where the AAV vector is provided at a MOI of 2 x 105 (p. 3-8).  Vasireddy et al. also disclose prenylation assays using the cytosolic fraction of cells transduced with the AAV vector comprising full length human REP1 cDNA and from untreated cells expressing endogenous REP1 (control) (at least p. 4-11).  Cremers et al. disclose that the Rab6 assays contain 30 ng of Rab GGTase in a 50 μL volume, along with 0.5, 1.0, 1.5, 2.0, or 2.5 μM Rab6 (p. 2114, also Fig. 6).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been obvious to one of ordinary skill to arrive at the claimed MOIs by routine optimization, where the MOIs arrived at by routine optimization would provide the claimed levels of lipidated Rab6 compared to a reference level, because the prior art disclose providing AAV vectors comprising full length human REP1 cDNA in cells at MOIs that are similar to the recited ranges and further disclose detecting a lipidated Rab6 protein.  It would have been obvious to determine all operable and optimal concentrations and/or levels of the components in the assay comprising Rab GGTase, geranylgeranyl pyrophosphate, REP1 expressed by an AAV in cells, and Rab6a protein, because the concentrations of the enzymes/proteins and/or components in the assay are art-recognized, result-effective variables known to affect the rate of reaction(s) and/or the amount of signal produced, which would have been optimized by one of ordinary skill to provide the desired reaction rate and/or amount of signal.  
Regarding instant claim 18, Vasireddy et al. disclose the AAV vector comprising full length human REP1 cDNA is AAV2 (at least p. 2).
Regarding instant claim 19, Vasireddy et al. disclose the AAV vector comprising full length human REP1 cDNA is generated from AAV vector with serotype 2 capsid (at least p. 11).
Regarding instant claim 20, Vasireddy et al. disclose the AAV vector comprising full length human REP1 cDNA has a hybrid cytomegalovirus enhancer-chicken beta actin promoter, where the REP1 cDNA is under the control of the promoter (at least p. 4).
Regarding instant claim 21, Vasireddy et al. disclose the cells expressing the REP1 are human cells (at least p. 3-12).

Claims 1-2, 4, 6, 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cremers et al. (1994 The Journal of Biological Chemistry 269(3):  2111-2117) in view of Vasireddy et al. (2013 PLoS ONE 8(5):  e61396, 13 pages) and Voytas et al. (2002 Current Protocols in Immunology Suppl. 50:  A.3J.1-A.3J.10), and evidenced by Zahraoui et al. (1989 The Journal of Biological Chemistry 264(21):  12394-12401).  The teachings of Cremers et al. in view of Vasireddy et al. over at least instant claims 1-2, 4, 8-21 are noted above.  
Cremers et al. disclose measuring the amount of geranylgeranyl pyrophosphate transferred to the Rab6 proteins, where the prenyl groups are radiolabeled (p. 2112).  Vasireddy et al. also disclose the incorporated radiolabeled prenyl groups into the Rab protein are measured (at least p. 2-8).  The cited art references do not teach detecting the radiolabeled, lipidated Rab6 protein by autoradiography.    
Voytas et al. disclose the detection of radiolabeled proteins by resolving the proteins using polyacrylamide gel electrophoresis and using the gel to obtain an autoradiographic image, either on film or a phosphor screen, which can then be used to determine the relative quantities of the radiolabeled molecules in the sample (see document, especially p. A.3J.9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PAGE separation and autoradiography detection of Voytas et al. for the detection by scintillation counting of Cremers et al. and Vasireddy et al. because Voytas et al. disclose that the combination of PAGE and autoradiography is commonly used to detect radiolabeled proteins (instant claim 6).  One of ordinary skill would have a reasonable expectation of success that separating the radiolabeled, lipidated Rab6 proteins disclosed by Cremers et al. and incorporated in the assay of Cremers et al. in view of Vasireddy et al. by polyacrylamide gel electrophoresis and detecting and quantifying the amount of lipidated Rab6 protein in the gel by autoradiography as disclosed in Voytas et al. would also successfully result in quantification of the amount of lipidated Rab6 protein generated or produced in the assay.

Claims 1-2, 4, 5, 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cremers et al. (1994 The Journal of Biological Chemistry 269(3):  2111-2117) in view of Vasireddy et al. (2013 PLoS ONE 8(5):  e61396, 13 pages) and Nguyen et al. (2009 Nature Chemical Biology 5(4):  227-235), and evidenced by Zahraoui et al. (1989 The Journal of Biological Chemistry 264(21):  12394-12401).  The teachings of Cremers et al. in view of Vasireddy et al. over at least instant claims 1-2, 4, 8-21 are noted above.
Cremers et al. disclose the lipid donor substrate is geranylgeranyl pyrophosphate (p. 2112) and Vasireddy et al. also disclose the lipid donor substrate is geranylgeranyl pyrophosphate (p. 3-4).  The cited art references do not teach biotin-geranylgeranyl pyrophosphate (BGPP).
Nguyen et al. disclose that the prenylation of proteins, including Rab6a, can be detected by adding Rab GGTase, REP1, and BGPP to protein solutions, removing the biotinylated proteins with streptavidin beads, eluting the proteins, and detecting with mass spectrometry or western blotting (see document, especially p. 233-234).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the biotinylation and subsequent detection by western blotting or mass spectrometry of Nguyen et al. for the detection by scintillation counting of Cremers et al. and Vasireddy et al. because Nguyen et al. disclose that the lipidation of Rab6a by Rab GGTase and REP1 can be detected by using BGPP as a lipid donor and detecting the biotinylated Rab6a by western blot or mass spectrometry (instant claim 5).  One of ordinary skill would have a reasonable expectation of success because the prior art disclose BGPP can be used for the same purpose as geranylgeranyl pyrophosphate for detecting lipidation of a Rab protein by Rab GGTase and REP1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-6, 8-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17559713 (‘713) (reference application) in view of Vasireddy et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims of the ‘713 application recite a method of determining an activity of REP1 comprising bringing together a REP1 expressed from an AAV vector in cells, a Rab6a protein, a Rab GGTase, and a lipid donor substrate to produce a lipidated Rab6a and detecting the lipidated Rab6a protein.  The ‘713 application claims differ from the instant claims by not explicitly reciting providing the AAV vector at a MOI of at least 5000 genome copies per cell.  However, in view of the teachings of Vasireddy et al. noted above, it would have been obvious to provide the AAV vector recited in the ‘713 application claims at the recited MOIs by routine optimization because Vasireddy et al. disclose providing AAV vectors comprising full length human REP1 cDNA in cells at MOIs that are similar to the recited ranges.  One of ordinary skill would have a reasonable expectation of success because in vitro prenylation assays comprising Rab GGTase, geranylgeranyl pyrophosphate, REP1 expressed by AAV vectors, and a Rab protein are known in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656